Citation Nr: 0424647	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  95-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 27, 1990, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph N. Barron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which granted service connection for 
PTSD and assigned a 100 percent evaluation effective from 
December 18, 1991.  The RO subsequently granted an effective 
date from December 27, 1990, for the grant of service 
connection for PTSD.  In June 1997, the veteran testified at 
a personal hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

In a July 1997 decision the Board, in essence, affirmed the 
RO's determination as to the effective date assigned.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an order 
dated in June 1999 the Court affirmed the Board's decision.  
The veteran then appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), and in a 
decision dated in January 2001 the Federal Circuit vacated 
and remanded the Court's decision.  In an April 2001 order 
the Court subsequently vacated the Board's July 1997 decision 
and remanded the matter for readjudication consistent with 
the Court's order and the opinion of the Federal Circuit.

The veteran was notified in June 2002 that the Board was 
undertaking additional development rather than remanding the 
case to the RO.  Specifically, that the Board was requesting 
additional VA medical records dated from January 1980.  After 
receiving records in November 2002, the Board provided copies 
of those medical records to the veteran and provided him a 
period of 60 days in order to submit additional evidence or 
argument in response.  

In a January 2003 decision the Board denied entitlement to an 
earlier effective date.  The Court in a July 2003 order 
vacated the Board's decision and remanded the matter for 
readjudication consistent with the Federal Circuit's decision 
in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board remanded the case for readjudication by an 
appropriate VA agency of original jurisdiction in February 
2004.  In a June 2004 supplemental statement of the case the 
St. Petersburg, Florida, VARO readjudicated the issue on 
appeal.  Although a copy of the supplemental statement of the 
case sent to the veteran's attorney at the address of record 
provided to VA was returned as undeliverable, the Board finds 
the veteran was properly notified of the readjudication of 
his appeal and provided an adequate opportunity for a 
response.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to inform and assist have been satisfied.

2.  The RO received correspondence that has been accepted as 
an informal claim for service connection for PTSD on December 
27, 1990.

3.  Rating decisions dated in January and December 1993 
granted service connection for PTSD, effective December 27, 
1990.

4.  A claim for entitlement to service connection for PTSD 
was not submitted by the veteran prior to December 27, 1990.


CONCLUSION OF LAW

The requirements for an effective date prior to December 27, 
1990, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.155, 3.157, 
3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The Federal Circuit and the Court 
specifically cited the VCAA in vacating and remanding the 
Board's decision in this case.  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with his appeal because the requirements of the VCAA have 
been effectively satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  While a specific VCAA notice 
letter was not provided to the veteran prior to the first 
agency of original jurisdiction (AOJ or RO) adjudication of 
the claim, actual notice was provided by the Board in the 
January 2003 decision and by the St. Petersburg RO in the 
June 2004 supplemental statement of the case.  The issue on 
appeal was also readjudicated by the RO in that action.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service documents relevant to the 
issue on appeal have been requested or obtained.  In fact, a 
November 2003 report of contact noted the veteran stated he 
had no additional evidence to submit in support of his claim.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Background and Evidence

The veteran submitted a VA Form 21-526 (Veterans Application 
for Compensation or Pension) in May 1976.  No reference to 
any psychiatric disorder was contained in that application.

A report of a VA examination performed in June 1976 contains 
no evidence of complaints, clinical findings or diagnosis of 
a psychiatric disorder.  A rating decision dated in August 
1976 granted service connection for residuals of a shrapnel 
wound of the right knee with retained foreign body.

A VA Form 21-4138 (Statement in Support of Claim) dated in 
October 1976 contains no reference to a psychiatric disorder.  
A VA Form 21-4138 dated in November 1980 contains no 
reference to a psychiatric disorder, including complaints or 
treatment for such a disorder.

A report of a VA examination performed in March 1981 contains 
no evidence of complaints, clinical findings or diagnosis of 
a psychiatric disorder.  A VA Form 21-4138 dated in May 1984 
contains no reference to a psychiatric disorder, including 
complaints or treatment for such a disorder.

A VA Form 21-4138 received on December 27, 1990, contains a 
statement reporting "treatment for my recurring 
nightmares."  A statement from the veteran received on 
December 18, 1991, relates that "I would also like to get a 
PTSD evaluation because of my war-related experiences in 
Vietnam."

A rating decision dated in January 1993 granted service 
connection for PTSD and assigned a 100 percent evaluation 
from December 18, 1991.

VA medical records dated between November 1979 and February 
1981 shows treatment for psychiatric symptomatology 
associated with his Vietnam service.  A record dated in May 
1980 concludes with a diagnosis of post war adjustment 
reaction.

A VA Form 21-4138 dated in June 1993 relates that the veteran 
believed his claim should go back to at least February 1981 
when he was diagnosed with symptoms at a VA medical center.

A rating decision dated in December 1993 found clear and 
unmistakable error in assigning the effective date for the 
grant of service connection for PTSD and corrected that error 
by assigning December 27, 1990, as the effective date for the 
grant of service connection for PTSD.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) the 
veteran related that he wished to have his disability 
retroactive to May 27, 1980, the date in which difficulties 
were first officially recognized as post war adjustment 
reaction.

A transcript of a personal hearing conducted in March 1995 at 
the RO shows the veteran offered arguments in support of his 
claim for an earlier effective date for the grant of service 
connection for PTSD.  The veteran offered testimony 
concerning his service experiences and the psychiatric 
symptomatology he experienced following service as a result 
of those experiences.  Specific reference was made to a VA 
medical record dated May 27, 1980.  The veteran also offered 
testimony concerning difficulties he has had with the VA and 
his previous service representative in pursuing his claim for 
service connection.

The veteran and his wife presented testimony at a hearing 
before the Board in Washington, D.C., in June 1997.  At that 
hearing it was asserted that VA medical records dated in 1980 
or 1981 reflected the veteran's psychiatric treatment and 
that the date of the treatment should be considered the 
effective date for the grant of service connection for PTSD.  
It was asserted that it was error not to transfer the VA 
medical records to the veteran's claims file.  The veteran 
testified as to his service experiences and indicated that he 
developed a psychiatric disorder during service.  The veteran 
and his wife offered testimony concerning the veteran's 
employment difficulties following separation from service due 
to psychiatric symptomatology.  Testimony was also provided 
as to psychiatric symptomatology the veteran experienced and 
the effect the symptomatology had had on the veteran's 
family.

A September 1997 letter from the Acting Chairman of the Board 
to the veteran indicated that during the personal hearing 
conducted in June 1997 the veteran's representative made a 
statement which was construed as a request for equitable 
relief in the form of an earlier effective date for the grant 
of service connection for PTSD.  After reviewing the legal 
criteria and the factual background, the letter concluded 
that the Acting Chairman was unable to recommend to the 
Secretary that the request for equitable relief be granted.

Following review by the Court and Federal Circuit, the Board 
undertook additional development and requested medical 
records from a VA medical center concerning treatment for all 
disabilities during the period from January 1980.  Those 
records were received and the veteran was provided copies and 
informed that he could submit additional evidence or argument 
in response to the additional evidence.  In November 2002, 
the veteran responded and provided corrections for alleged 
errors in records the Board provided him.  Reference was made 
to service medical records that showed treatment for 
psychiatric symptomatology during service.

A supplemental memorandum of law from the veteran's attorney 
dated in April 2001 referred to a provision of 38 C.F.R. 
§ 3.310(a).  In that memorandum it was asserted that the 
provisions of 38 C.F.R. § 3.157(b)(1) and 38 C.F.R. 
§ 3.310(a) should not be read in isolation or to the 
exclusion of each other.  It was argued that VA medical 
records dated in 1980 constituted an informal claim and that 
VA failed to provide the veteran with the appropriate formal 
claim or application for benefits.  The attorney concluded 
that an informal claim had been submitted by VA medical 
report in 1980 and should be accepted as the date of his 
claim.  In correspondence dated in December 2003 the 
attorney, in essence, reiterated the claim for an earlier 
effective date.

Laws and Regulations

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2003).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2003).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2003).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2003).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2003). 

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Analysis

The basic facts in this case do not appear to be in dispute.  
The veteran separated from service in September 1969 and he 
first filed a claim with VA for compensation benefits in May 
1976.  This was clearly more than one year following his 
separation from service.  As such, the effective date for an 
award of compensation is the date his claim for benefits was 
received.  Thus, even though the veteran may have received 
psychiatric treatment during service, it is not possible to 
assign an effective date for the grant of service connection 
for PTSD the day following separation from service since no 
claim for any VA benefit was received until more than one 
year following his separation from service.

When the veteran did file a claim for service connection in 
May 1976, the claim only requested service connection for 
knee disorders.  The first statement from the veteran 
indicating a desire to claim service connection for PTSD was 
received by the RO on December 18, 1991, when the veteran 
stated that he would like to receive a PTSD evaluation 
because of his war-related experiences in Vietnam.  While the 
RO granted service connection for PTSD effective December 18, 
1991, the RO subsequently conceded that a statement received 
from the veteran on December 27,1990, indicating that he was 
receiving treatment for recurring nightmares could be 
construed as an informal claim for service connection for 
PTSD.  The RO subsequently granted service connection for 
PTSD effective from December 27, 1990.

It is contended that VA treatment records dated prior to 
December 1990, specifically records dated in 1980 constitute 
an informal claim for service connection for PTSD under the 
provisions of 38 C.F.R. § 3.157.  The Board notes, however, 
that VA examination reports and treatment records are 
considered informal claims only in certain limited 
situations.  Specifically, reports of VA examination, 
treatment or hospital admissions constitute an informal claim 
when there has been some prior adjudicative action with 
respect to a specific disability.  See 38 C.F.R. § 3.157(b).  
In the instant case, there has not been a prior allowance or 
disallowance of a formal claim for compensation concerning 
PTSD.  The Court has held that where there has not been a 
prior allowance or disallowance of a formal claim for 
compensation or pension a hospitalization report could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  
Crawford v. Brown, 5 Vet. App. 33, 36 (1993).  The mere 
presence of medical evidence does not establish an intent on 
the part of the veteran to seek service connection.  Brannon, 
12 Vet. App. at 35.

The Board acknowledges the reference to 38 C.F.R. § 3.310(a) 
and the argument regarding its relationship to 38 C.F.R. 
§ 3.157.  The Board finds, however, that the provisions of 
38 C.F.R. § 3.310 permit the award of service connection for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  That regulation in no 
way negates the requirement that a claim for benefits be 
filed, be it formal or informal.  The RO has determined that 
the veteran filed an informal claim for service connection 
for PTSD on December 27, 1990, and the record contains no 
communication from the veteran or a representative that can 
be construed as a claim for service connection for PTSD prior 
to that date.  Under the facts and circumstances of this 
case, VA treatment records cannot be construed as an informal 
claim for benefits.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
effective date prior to December 27, 1990, for the grant of 
service connection for PTSD.


ORDER

An effective date prior to December 27,1 990, for the grant 
of service connection for PTSD is denied.



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



